FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                      November 6, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
LUKE LIGHTFOOT,

             Plaintiff-Appellant,

v.                                                         No. 12-6322
                                                   (D.C. No. 5:11-CV-00130-M)
PRINCIPAL LIFE INSURANCE                                  (W.D. Okla.)
COMPANY,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before HARTZ, BALDOCK, and GORSUCH, Circuit Judges.


      Luke Lightfoot appeals from the district court’s order denying his motion for

attorney’s fees and costs under 29 U.S.C. § 1132(g)(1). Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.

      Mr. Lightfoot was a participant in a health care benefit plan governed by the

Employee Retirement Income Security Act of 1974 (ERISA). Defendant Principal


*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Life Insurance Company (Principal) insured the plan. Mr. Lightfoot sought benefits

under the plan to pay for medical treatment. Principal denied Mr. Lightfoot’s claim,

both initially and at the administrative appeal level.

         Mr. Lightfoot subsequently filed suit against Principal in the Western District

of Oklahoma under 29 U.S.C. § 1132(a)(1)(B). After reviewing the administrative

record de novo and receiving extensive briefing from the parties, the district court

found that, while Principal’s initial and interim denials of Mr. Lightfoot’s claim were

appropriate, Principal’s final decision to deny his claim was wrong because:

(1) additional information submitted by Mr. Lightfoot during his administrative

appeal established the medical necessity of the treatment for which he sought

payment; and (2) the only doctor who reviewed the matter on behalf of Principal after

Mr. Lightfoot submitted the additional information failed to address it in his report.

The court therefore awarded Mr. Lightfoot damages to cover the cost of his

treatment. Mr. Lightfoot then filed a motion for attorney’s fees and costs under 29

U.S.C. § 1132(g)(1), but the court denied the motion. Mr. Lightfoot now appeals the

denial of his motion for attorney’s fees and costs, arguing that the district court

abused its discretion in denying the motion since he prevailed on the underlying

claim.

         In an ERISA action such as this one, “the [district] court in its discretion may

allow a reasonable attorney’s fee and costs of action to either party.” 29 U.S.C.




                                            -2-
§ 1132(g)(1). “A fee claimant need not be a prevailing party to be eligible for an

award of attorney’s fees and costs under ERISA.” Cardoza v. United of Omaha Life

Ins. Co., 708 F.3d 1196, 1207 (10th Cir. 2013) (citing Hardt v. Reliance Standard

Life Ins. Co., 130 S. Ct. 2149, 2152 (2010)). Instead, a district court has the

discretion to award fees “as long as the fee claimant has achieved ‘some degree of

success on the merits.’” Id. (quoting Hardt, 130 S. Ct. at 2152).

      “In reviewing a district court’s decision to award fees under § 1132(g)(1), we

apply an abuse of discretion standard.” Smith v. Rogers Galvanizing Co., 128 F.3d

1380, 1386 (10th Cir. 1997), aff’d on rehearing, 148 F.3d 1196 (10th Cir. 1998). To

find “that the district court abused its discretion, we must have a definite conviction

that the court, upon weighing relevant factors, clearly erred in its judgment.” McGee

v. Equicor-Equitable HCA Corp., 953 F.2d 1192, 1209 (10th Cir. 1992) (internal

quotation marks omitted). Further, “[i]t is well established that an appellate court

plays a limited role in reviewing a district court’s award of attorneys’ fees and costs,

and deference is given to a district court’s judgment on the matter, since the district

court is in a better position to assess the course of litigation and quality of work.” Id.

(internal quotation marks omitted). Given this deferential standard of review, it is of

no consequence that “we might have reached a different conclusion regarding

attorney’s fees.” Thorpe v. Ret. Plan of the Pillsbury Co., 80 F.3d 439, 445 (10th

Cir. 1996).




                                           -3-
        This court has established five factors a district court may consider in deciding

whether to exercise its discretion to award attorney’s fees and costs in an ERISA

case:

        (1) the degree of the opposing party’s culpability or bad faith; (2) the
        opposing party’s ability to satisfy an award of fees; (3) whether an
        award of fees would deter others from acting under similar
        circumstances; (4) whether the party requesting fees sought to benefit
        all participants and beneficiaries of an ERISA plan or resolve a
        significant legal question regarding ERISA; and (5) the relative merits
        of the parties’ positions.

Cardoza, 708 F.3d at 1207. In Hardt, the Supreme Court held that these factors “are

not required for channeling a court’s discretion when awarding fees under [ERISA].”

130 S. Ct. at 2158. But the court did not hold that district courts are precluded from

considering the five factors. To the contrary, the court explained that, once a fee

claimant shows that he has achieved some success on the merits “and thus becomes

eligible for a fees award under § 1132(g)(1), a court may consider the five factors.”

Id. at 2158 n.8.

        The district court correctly noted that Mr. Lightfoot “clearly achieved ‘some

degree of success on the merits’ and is eligible for attorney’s fees [and costs] under

29 U.S.C. § 1132(g)(1).” Aplt. App., Vol. 1 at 208. In weighing the five factors set

forth above, however, the court determined that an award of attorney’s fees and costs

was not appropriate in this case. We see no abuse of discretion in the court’s

analysis. As the court explained:

        Specifically, the Court finds that while this Court has found that
        Principal’s decision to deny [Mr. Lightfoot’s] claim was wrong,

                                           -4-
      Principal’s decision does not rise to the level of bad faith required to
      meet the first factor. There is simply no evidence that would justify a
      finding that Principal acted in bad faith in denying [Mr. Lightfoot’s]
      claim for benefits or that any procedural error that occurred in the
      handling of [Mr. Lightfoot’s] claim was intentional or reprehensible.
      Regarding the second factor, there is no dispute that Principal is able to
      satisfy an award of attorney’s fees. Third, the Court finds that an award
      of attorney’s fees would not necessarily deter other plan administrators
      from acting in the same manner under similar circumstances. The facts
      and circumstances of this case are unique and not likely to be frequently
      repeated. Fourth, [Mr. Lightfoot] did not seek to benefit all participants
      and beneficiaries of an ERISA plan or resolve a significant legal issue.
      Finally, the Court finds that [Mr. Lightfoot’s] position was more
      meritorious than Principal’s position. Considering the above, the Court
      finds, on balance, the five factors weigh against an attorney’s fee award.

Id. at 208-09.

      The district court’s order denying Mr. Lightfoot’s motion for attorney’s fees

and costs is affirmed.


                                               Entered for the Court


                                               Bobby R. Baldock
                                               Circuit Judge




                                         -5-